 SOUTHWIRE COMPANYSouthwireCompanyandInternationalUnion ofElectrical,RadioandMachineWorkers,AFL-CIO. Case 10-CA-7484March 6, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 31, 1969, Trial Examiner Myron S.Waks issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Southwire Company,Carrollton, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S. WAKS, Trial Examiner: This case, tried atCarrollton,Georgia, on June 10, 1969, pursuant to acharge and amended charges filed on September 10 and20, 1968,' and January 30, 1969, and a complaint issuedonApril7,1969,presentsthequestionwhetherRespondentCompany's issuance of a major warningnotice to employee Jerry McColley, Sr., was because ofhis union adherence and activities and therefore violativeof Section 8(a)(3) and (1) of the Act.'In its exceptions,the Respondent alleges bias and prejudice on the partof the Trial Examiner.Upon a careful analysis of the whole record, wefind nothing to support Respondent'sallegations.Accordingly,they arerejected,as lacking in merit'Unless otherwise indicated all dates referred to herein occurred in 1968.549Upon the entire record in this case including myobservation of the witnesses, and after due considerationof the briefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe pleadings establish, and I find, that Respondent isengaged inthe manufacture, sale, and distribution of wirecableand related products at its principal place ofbusinessatCarrollton, Georgia; that during the calendaryearpreceding the issuance of complaint (a periodrepresentative of all timematerialherein), the Companysold and shipped finished products valued in excess of$50,000 to customers located outside the State of Georgia.Upon these admitted facts, I find that Respondent is anemployerengaged in commercewithin the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe pleadings further establish,and I find,that theInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,herein called the Union,is,and hasbeen at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs background evidence bearing on the animus ofRespondent toward the Union and employee McColley, Ihave taken official notice pursuant to the request of theGeneral Counsel of the following unfair labor practicecases involving the Respondent:133 NLRB 83, enfd. 313F.2d 638(C.A. 5); 145NLRB 1329, enfd.as modified 352F.2d 346 (C.A. 5); 159 NLRB394, enfd.as modified 383F.2d 235 (C.A. 5); 164 NLRBNo. 135, enfd.393 F.2d106 (C.A. 5). Thesecases demonstrate that from at least1959 the Respondent has openly opposed any attempt byitsemployees to be represented by a union,and in sodoing Respondent has repeatedly and flagrantly violatedthelawbycoercivelyinterrogatingitsemployeesconcerning their union activity,threatening to close theplant rather than deal with the Union,threatening todischarge employees for engaging in union activity anddischarging employees for exercising their Section 7 rightsunder the ActMore particularly,theRespondent hastwicediscriminatorilydischargedMcColley and hasreinstated him only pursuant to court order.'McColleywho was first employed by the Company in October 1961,was discharged for union activities on October 5, 1962. Hewas returned to work in January 1966 pursuant to courtdecree issued in November1965.' On July15, 1966, some6months following his reinstatement,McColley, who'In the most recent case involving the discriminatory discharge ofMcColley, Trial Examiner Weil noted that "while a number of employeeswere found to have been discriminatorily discharged in the various casesinvolvingRespondent,itappears that onlyMcColley has acceptedreinstatement" (164 NLRB No 135 )'In 164 NLRB No 135, the Trial Examiner noted that McCulley'semployment between his first reinstatement and second discriminatorydischarge was marked by the additional charges of unfair labor practices inthatOn May 31 (1966] McCulley was given a warning notice for five181 NLRB No. 79 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued to actively seek union representation was againdiscriminatorilydischargedPursuant to court decreeissuedApril 8, 1968, McColley was again reinstated July15, 1968, some 2 months before the conduct complainedof in this case. I have considered Respondent's history ofpast violations to the extent that Respondent's pastconduct in the furtherance of its antiunion policy amplyestablishesRespondent's animus to union representationfor its employees and to McColley because of his effortstoward this end.'B. The Disciplinary Warning Issued to McColleyWhen McColley was reinstated by the Company onJuly 15, Foreman Brown' assigned McColley to work as asecond class mechanic doing maintenance work on thefirst shift under the supervision of Clarence R. Harrison,supervisor of mechanical work in the reclamation andmorgan mill area.Harrison,who has been in his presentposition for more than 3 years, was aware of McColley'sprevious discharge by the Company, and was told byForeman Brown before McColley reported for work thatMcColley was being reinstated pursuant to court order.McColley was first assigned to work in the furnace area,and in August, upon his request, was assigned to the scraparea where he had previously worked. In the scrap orreclamation department there are '14 or 15 employees.McColley is one of five mechanics on the first shiftworking directly under the supervision of Harrison, who inturnreports to Foreman Brown; in charge of allmaintenance and a vice president of the Company isFrankHolloday.As an employee in the reclamationdepartmentMcColley is also responsible to ForemanShealy who is in overall charge of that department.Following his return to work on July 15 and continuingtodateMcColley has continued his support for theUnion.McColley has overtly declared his active interestin the union by wearing daily on the job an IUE badge,organizer."McColley is the only employee in thedepartment wearing an IUE badge and so far as disclosedby the testimony of witnesses at this hearing, McColley isthe only employee in the plant 'wearing a union badge.Harrison testified and Respondent admits that at the timematerial herein it knewMcColley continued to activelysupport the Union.As a mechanic assigned to the reclamation departmentMcColley is responsible for the repair of the mechanicalequipment in the scrap area, including theMoseleyShearer and adjoining conveyors, if they break downduring his shift. The shearer is used to chop up scrap wireand feeds out to conveyor belts which lead to a pulverizerand ultimately to a furnace where the scrap is melted.Thus the operation in which the shearer is involved isalleged infractions of Respondent's rulesA charge was filed allegingthatRespondent'sactionwas discriminatory and the investigationresulted in the removal of the warning notice fromMcColley'sfile andthe withdrawal of the charge.'Contrary tothe contention of the Respondent it is settled law thatofficial notice may be takenof priorBoard proceedings involving the sameemployer,and both the Board and Court have so indicated in prior casesinvolving successive violations of the RespondentWhile the cases thusnoted herein establish the hostility of the Employer to unionism, it doesnot necessarilyfollowthat all subsequent conduct is prompted by unionanimusHowever,p--,or findings of unfair labor practices and particularlythose directed againstMcColley are considerations in determining themotivation underlying the conduct alleged as unlawful in this case SeeSourhwireCo.159 NLRBsupraat 395;Kellwood Co.175 NLRB No79, fn. 4'WhenMcColleywas firstemployed by the Companyin 1961 he workedunder the supervision of Frank Brownunconnected with the wire production of the Company,but is necessary to the disposal of scrap wire. The shearerand adjoining conveyors during the time relevant hereinwere shut down each week on Tuesday and on Saturdaysduring the last half hour of the second shift formaintenance. It is the responsibility of employee JacksonChambers, who does mechanic's work on the second shift'not only togrease the machine andtake care of thebearings, but also-if anything is wrong with the machine,to repair it during the downtime.FollowingMcColley'sassignmentto the scrap area inAugust, he noticed that the bolt in the adjustmentmechanismof the conveyor for the Moseley Shearer wasbent between'45 to 90 degrees; this made it impossible toturn the bolt and thereby adjust the belt on the conveyorifitbecame necessary.McColley brought this to theattention of Foreman Shealy as well as other employees inthe area.When McColley asked Shealy if he wanted theadjustment bolt fixed, Shealy told McColley that he woulddecide when to shut the machine'down'to fix the bolt.Nothing was done to repair the adjustment bolt untilSeptember 13 when it became necessary to use the bolt toadjust for the shortened conveyor belt which had beenspliced after the accident which occurred ,that daySometime after 2 p.m. on the afternoon of September13, an employee who was working at or near the shearerand its conveyor got his hand jammed between the rollerand the adjustment mechanism of the belt. McColley andother employees went immediately to the assistance of theinjured employee, removed the adjustment mechanismfrom the conveyor, and cut the belt to free his arm; theemployee was then sent to the hospital. Immediatelyfollowing the accident there were no supervisory personnelpresent.Shortly thereafter, about 2:40 p in., ForemanHarrison and Vice President Holloday appeared on thescene.At this time McColley, who had returned theadjustment mechanism to its mooring, was completing thetask of tightening the connecting bolts which hold it inplaceVice President Holloday, who noticed that theadjustment bolt was bent, askedMcColley if he wasaware previously, that it had been bent and McColleyreplied that he was. Holloday was "pretty well steamedup" about the condition of the adjustment bolt and toldHarrison to get it, fixed.Harrison then turned toMcColley and told him to fix the bolt. Upon being told tofix the adjustment bolt,McColley proceeded to againremovetheconnectingboltsontheadjustmentmechanism. When Harrison asked him what he was goingto do, McColley told Harrison that he was going toremove the adjustment mechanism and take it to themechanics' crib and repair it. Harrison said "all right"and walked away. McColley then proceeded to remove theadjustment mechanism from the machine and took it tothe mechanics' crib where he proceeded to cut through theadjustmentbolt.' Just before 3 p.m., whichwas the timethe shifts changed, Harrison, who was called by Shealy to'Employee Chambers,who is 20 years old, hasbeen with the Companyfor 22 months.In September 1968 Chambers'classificationwas secondclassmechanic's helper, at the time of the hearing he had been reclassifiedto third class mechanic'The foregoingaccounts of the conversations which occurred betweenHarrison,Holloday, andMcColley, includingthe instructions givenMcColley regardingthe repairof the bolt, are based on the creditedtestimonyofMcColleyHarrisontestified that he specifically instructedMcColley to "straighten" the boltHarrisondid not testifyas to thepresence of Holloday or any statements made by Holloday, Harrison didnot deny theexchangebetweenMcColley and himself following hisinstructions toMcColley but did testify that after instructing McColley to"straighten"the bolthe walked awayIn question is whatinstructions were SOUTHWIRE COMPANY551discuss the repair of the adjustment bolt, appeared at themechanics' crib.When Harrison arrived at the cribMcColley had almost completed cutting through the boltwhere it was bent, approximately 2 inches back from thehead of the bolt ` Harrison asked McColley why he hadnot straightened the bolt (an operation which if workablewould have taken only 10 to 20 minutes). McColley toldHarrison that in his opinion this would have requiredheating the bolt which would have taken the temper out ofthe metal. According to McColley this would have causedthe bolt to snap if pressure was applied; McColley alsowas of the view that the heat might have harmed thethreads of the bolt. Harrison disagreed with McColleyabout the effect of the heat on the metal but since the boltwas nearly cut in two, he instructed Chambers, who hadarrived for the second shift, to finish the job. HarrisontoldChambers to take his time and do it right;' he alsotoldChambers to let him know how long the job took.According to Harrison it was necessary to enter in a logthe time spent on all jobs which took in excess of 1 hour.givenMcColley and whether the further exchangebetweenMcColley andHarrison occurred I have credited the testimony of McColley rather thanHarrisonMcColley's demeanor on the stand and the forthrightmanner inwhich he responded to questions put to him convinced me that he was atruthfulwitnessMcColley conceded that the precise language used byHarrison could have been either to "repair" or to "fix" the bolt but wascertain he had not been told to "straighten" the boltMy observation ofHarrison as a witness as well as the study of his testimony persuades methatHarrison was less than candid generally in his response to questions,particularly where it was unfavorable to himself or the Company's positionin this caseHarrison's testimony was at times contradictory, at othersequivocal or evasive, Thus, for example, with regard to his instructions toMcColley,Harrison,on direct examination, testified that he told McColleyto straighten the bolt and gave him no other instructions, later whenpressed on cross-examination he testified he "[was] not sure" whether hementioned to McColley that he should use some heat Harrison alsotestified he knew it was not lack of proper parts which caused delay in therepair of the bolt, but later admitted it was Again, on directexaminationHarrison testified he had discussed the matter with his supervisor, FrankBrown, before issuing a warning slipOn cross-examination when againasked if he had reported the matter to any superior he first replied, "I amnot sure", Harrison then replied to the question whether he had reported ittoFrank Brown - "I guess I did I told him on Saturdaymorning, Iguess I did I told him I was going to give him a warning slip" Whenasked what FrankBrown saidin response to his report, Harrison did notrespond directly to the question but answered that Brown did not tell himwhether to give the warning or notWhen again asked what Brown "said,"Harrison replied "I don't remember " When the General Counsel pressedfurther and asked whether Brown had referred to McColley's two previousdischarges, Harrison answered "no", when questioned further he replied "Idon't think so" and finally testified "he could have " Finally, I note thatwhileHarrison's repeated testimony was that he had specifically toldMcColley to "straighten the bolt" and that he thought McColley's failureto attempt to straighten the bolt warranted a major warning, Harrison didnot assignas a basisrule 4 "Refusal or failure to carry out orders" butselected rule 2 "Improper use and care of company property," a rule neverbefore invoked by himagainstany employee'The pointat which it was necessary to sever the bolt in order to removethe bent portion is in dispute.McColleytestified that the bolt was bent 2inches back from the head of the boltand that hecut the boltwhere it wasbent.Harrison indicatedwhiletestifying,and Respondent urges in its brief,that the bolt was bent only 11/2 inches back from the head of the boltHarrison estimated that the bolt extended out 2 1/2 inches to 3 inchesfrom the flange(Respondent in its brief reduced its estimate toapproximately2 to 21/2 inches)and that the bolt was cut unnecessarilyclose to the flange of theadjustmentmechanism, making it moredifficultand time consuming to repairChambers, who testified that the bolt hadbeen cut next to the flange and behind the washer did not testify where theboltwas bent.White there was photographic evidence introduced at thehearing there was no photograph of the bolt in its damaged conditionThus,although it is undisputed that the bolt was cut next to the flange, afindingas to where the bolt was bent requires a resolution of theOn the following day, Saturday, September 14,Harrison was told by Chambers that the job had taken 3or 3 1/2 hours. While Harrison had the authority inappropriate circumstances to disciplineMcColley underthe Company rules, nonetheless that day he spoke with hissuperior, Foreman Frank Brown, about the matter. Onthe followingMonday, September 16, when McColleyreported to work, Harrison issued him a major warningnotice for conduct constituting "Improper use and care ofcompany property," which is listed as rule 2 under"Major InfractionsOf The Rules" of the Company.When Harrison asked McColley to sign the notice,McColley, who felt it was unjustified and at first refusedto do so, signed the notice when assured by Harrison thathe would receive a copy; however, McColley did not laterreceive a copy.' °Under the Company's rules a major warning notice iskept in the employee's file for a period of 18 months; ifduring the 18 months he receives a second major warning,or if within any 12 months during that period he receivestwo minor warnings, he is discharged." At the time of thehearing McColley had received no other warnings.C Contentionsof thePartiesThe Company admits its knowledge of McColley'scontinued union activities; however, it denies that this inany way contributed to the decision to issue McColley amajor warning notice. It is the position of Respondentthat this decision was made by Foreman Harrison aloneand that McColley's union activity was not a factor in hisdecision.According to Respondent the basis for thewarning was the "carelessness" of McColleyin followingthe procedures he did and the fact that it caused theshearer to be down an excessive period of time. As noted,Harrison's testimony that he had instructed McColley tostraighten the bolt is not credited. Harrison testifiedfurther, however, that McColley as a mechanic "shouldhave knew enough to straighten that bolt." Harrisonrepeatedlycharacterizedtheprocedures followedbyMcColley in cutting the bolt to replace it rather thanstraightening it as "careless."Thusaccording to Harrisona major warning was warranted ". . . because I thoughtthe machine had been down that long just for him beingcareless in repairing it and cutting the bolt off";againHarrison stated"The main reason I gave him the warningslip so that he wouldn't be carelessagain."Later in hisconflicting testimony of Harrison and McColley.For the reasons notedsupra,IcreditMcColleyrather thanHarrison and rind that whenMcColley severed the bolt he did so where it was bent,approximately 2inches back from the head of the bolt'Thisinstruction of Harrison to Chambers is based on the creditedtestimonyofMcColleyNeitherHarrison nor Chambers denied thisstatement and to the extent that their testimony may suggest it was notmade,their testimony is not creditedAs indicatedsupra,IfourtlMcColleya more credible witness than Harrison.Based on my observationof Chambersand his testimony,which on cross-examination I found to beat times evasive,e g , his testimony regarding his maintenance duties ontheMosely Shearer and his classification at the timeof the boltincident-I have concluded thatMcColleyisa more reliable witness than Chambers"McColleywas not given the 2-week suspension which under theCompany'srulesmay be imposed on an employee who receives a majorwarning"While G.C Exh.2 contains the list of "Major"or "Intolerable"offenses it does not set forth what constitutes "Minor"offenses under theCompany's rules.However,from Harrison's testimony that he had issuedslips for tardiness it may be deduced that this constituted a basis for aminor warning. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimonyHarrisonstated"...Iconsidered itcarelessness "Thispositionwas pressed further inRespondent's brief- i.e., that the major warning wasissued because of the "careless and negligent manner" ofMcColley in following the procedures he did in the repairof the adjustment bolt," procedures which resulted in thebolt repairs taking about 2 1/2 to 3 hours longer thanstraightening the bolt would have required.Itisthe position of the General Counsel, that theprocedures followed by McColley after the instruction tofix the bolt were neither "careless" nor "negligent" but atmost may have represented a difference in judgment fromthat of Harrison as to the method which should have beenfollowed; that in the circumstances where, as here, amechanic in performing a job is left to exercise his ownjudgment in the procedures to be followed, McColley'sworkwouldnotordinarilyhavebeenviewedbyRespondent as "careless" or as warranting a majorwarning; that no major warning would have issued had itnotbeen forMcColley's past and continued unionactivity. It is the position of the General Counsel thatwhilea less direct method than the two previousdischarges, the Respondent is attempting to effectuate thedischarge of McColley by the technique of issuing warningnoticesD. Analysis, Additional Findings, and ConclusionsSimply stated the issue in this case is whether theCompany would have issued a major warning toMcColley if it had not been for his past and continuedactivities on behalf of the Union.TheBoard'sfindingsin, thepriorunfair laborproceedings against the Company (affirmed by the courts)establish that the Company over an extended period oftime has been openly opposed to the Union and hasengaged in extensive activities in violation of the Act in itsefforts to defeat the Union's attempt to organize itsemployees.More particularly, as noted, it has twicedischargedMcColley unlawfully and reinstated him onlyaftercourt decrees enforcing the Board Orders wereobtained, the most recent reinstatement having occurredonly 2 months prior to the conduct complained of in thiscase.Furthermore, the record establishes that McColley,following his most recent reinstatement, continued in hisopen support of the Union. In view of the Company'sopen and continuous opposition to the Union over theyears, it is reasonable to infer that its animus toward theUnion has continued as has its hostility toward McColley,a hostility which could only have increased when upon hisreinstatementhebecame the only employee in thereclamation department and so far as appears in therecord in the entire plant to wear a union button declaringhimself a "volunteer Union organizer." Accordingly, Ifind the record in this case sufficient to establishprima"In its brief, Respondent, in addition to arguing thatMcColley failed tofollow instructions,urges thatMcColleywas "careless"in the method hepursued in replacing the bent portionof the bolt Thus,Respondent arguedfirst that the bolt had been cut too close to the flange so that additionalwork and time was required to replace the bent portion of the bolt, apositionwhich raises a questionof factwhich I have resolved againstRespondentRespondent also suggests in itsbrief forthe first time that amore appropriate methodof repairwould have been forMcColley to havescrewed the bolt outof themechanism rather than cut it, this apparentlyhad not occurred even to Harrison, himself, either at the time of theincident or while testifying at the hearing, in the circumstancesMcColley'sfailure to screw the bolt out of the mechanism couldhardlybe viewed as"careless "faciethat the issuance of the major warning notice wasdiscriminatorily motivated "While an employer in the management of its business isfree to impose whatever discipline on an employee itwishes and for whatever reason, an employer under theAct may not make employee discipline turn on whetherthe employee is a union adherent. And where, as I havefound in this case, there is sufficient basis to support theinferenceprima faciethat the discipline imposed wasrelated to the employee's union adherence and activities, itbecomes necessary to scrutinize the reason for thedisciplineadvanced by the Respondent to determinewhether that reason is the real reason or whetherRespondent has merely seized on the employee's conductas a pretext to mask the Employer's unlawful motivationIn so doing the fact that Respondent's action is other thanwhat one would expect reasonably to have followed fromthe incident out of which it arose, as well as Respondent'sexaggeration of the alleged offense in an attempt to makethe discipline appear reasonable in the circumstances, arerelevantconsiderationsindeterminingRespondent'smotive in disciplining the employee.A review of the evidence relating to the incident whichled to the issuance of the major warning to McColley,thereby placing his employment status in jeopardy underthe Company's rules, persuades me that the penalty wouldnot have been imposed had it not been for McColley'spast and continued overt support of the Union.At the outset it is noted that the record is devoid of anysuggestion that the procedure followed by McColley inrepairing the bolt was undertaken to willfully impede theCompany'soperations;moreover,whileRespondentrepeatedly referred toMcColley's conduct as "careless,"the record does not reflect that McColley acted withnegligent disregard for the Company's operations.Thereare no procedures set forth by the Company to befollowedbyamechanic in the repair of companyequipment, a mechanic generally is expected to exercisehis own judgment in carrying out the job. Moreover, asHarrison admitted there had been no prior occasion whenthis bolt had to be straightened and he knew of no otheroccasion at the plant when a bolt required straightening.In these circumstances, whenMcColley had been toldmerely to "repair" or "fix" the adjustment mechanism,the very most that can be said of the procedures followedby him is that it represented a difference in judgment asto how the bolt should be repaired. Particularly in the"I find, contrary to the testimony of Harrison and the contention of theRespondent,that thefinaldecision to issue a major warning toMcColleywas reached only after Harrison discussed the matter with his superior,Foreman Brown,and furtherthat this action met with company approvalThus,Harrison,who had the authority to disciplineMcColley,nonethelesstook the matter up with Brownbefore anyaction was takenMoreover,Harrison'sdemeanor while testifying and his equivocation regarding hisdiscussionwithBrownas notedsupra,footnote7,persuadesme thatBrown played an active role in reachingthisdecision and that the priordiscriminatory dischargesof McColleywere discussedN L R BvWaltonMfg Co ,369 U S 404, 408Furthermore,my conclusion would be the sameeven if I acceptedHarrison's testimony that no superiordirectedhis decisionto disciplineMcColley andthat the decision was his own Harrison,who was in hispresent position and knewMcColley atthe time of his lastdiscriminatorydischarge was fully awareof the Company's union animus andits hostilitytoMcColleybecause of his unionactivityHe was also aware thatMcColleywas reinstatedonly because the Company had been ordered todo soby courtdecree and thatMcColley onhis return was a "volunteerUnion organizer"In these circumstancesthe recordwouldbe sufficient toestablishprimafaciethata decision by Harrison to issueMcColley amajor warning notice was discriminatorily motivated SOUTHWIRE COMPANY553circumstances, the action of McColley in response to theinstructiontorepairtheadjustmentboltappearsreasonable both in his assessment of what the Companyexpected of him as well as in his judgment as a mechanic.AsMcColley himself testified, in view of the eventspreceding the incident involved herein, when told to repairthebolthedidnotbelievethattheinstructioncontemplated that an attempt be made to straighten thebolt.The time necessary to straighten the bolt would havetaken only about 10 to 20minutes.In view of Shealy'sstatement in August upon being told by McColley that theboltwas damaged, that he would decide when to shutdown the machine to fix the bolt, suggesting a problem ofmore than a 10 to 20 minute shutdown of a scrap disposaloperation, and the fact that the machine was routinelyshut down for 1/2 hour twice a week during this periodformaintenance,McColley could reasonably conclude, ashe did, that since the bolt had not been repaired duringtheprecedingmonth, the Company wanted the boltreplaced and did not want an attempt made to straightenitFurthermore McColley also believed, and the matter isnot free from doubt, that any attempt to straighten thebolt by applying,heat would adversely affect the temper ofthemetaloradverselyaffectthethreadscausingirreparable damage to the bolt if pressure were applied tostraighten it.Harrison, himself, while he testified that itwas his belief that this would not have happened concededoncross-examinationthatitmighthappen,thatstraightening the bolt by heat would be "taking agambling chance." Harrison's present testimony that theobvious procedure to have followed was to straighten thebolt on the machine by using a pipe for leverage seems atbest an afterthought. In the first placeitisundisputedthat the bracket was on the machine when McColley hadbeen told to fix the bolt - yet when McColley was askedby Harrison what he planned to do and McColley statedthat he planned to remove the bracket and take it to themechanics' cribHarrison said nothing ' 4 If, as Harrisonwould now have it believed, the obvious procedure wouldhave been the simple expedient of using a pipe forleverage without removing the bracket from the machine,and time was a factor, his failure to instruct McColley tothat effect when told by McColley that he was removingthe bracket puts in question the validity of the method orthat it had occurred even to him at that time. Of evenmore significance, however, if the desired method ofrepairing the bolt was to straighten it, a matter of 10 to20 minutes, is the fact, as noted, that the machine wasdown for 1/2 hour twice a week for maintenance at theend of the second shift; this work was the responsibility ofChambersYet, although Foreman Shealy who was incharge of that department had been made aware of thebent bolt it was not straightened during this routinedowntime. The foregoing circumstances, cast substantialdoubt that straightening the bolt was considered thedesirable procedure by the Company and at the very leastevidences thatMcColley's response to the instruction to"repair" or "fix" the bolt could not reasonably have beenviewed by Harrison or the Company as being "careless."""While thismethodcouldhave been applied by placing the bracket in avice,Harrisonemphasized that this"is the onliestway you could have diditwithout taking the whole mechanism up.""As evidencing that the procedures followed byMcColleywere"careless"Harrison emphasized that this route required the shearer to bedown 3 to 3 1/2 hours However, asHarrison admittedthe totaldowntimewas not a necessary consequenceof themethod itself, but in good part,was attributableto the lack of replacementparts causing extra time to bespent machining the parts available tofit themechanism.Additional timeFurther doubt is cast on the Company's asserted reasonfor the discipline imposed onMcColley by the ruleselectedasthebasisforthemajorwarning.Anexaminationof the other rules listed under "MajorInfractions"disclosesthattheconductgenerallyproscribedby these rules contemplates either willfulconduct or conduct which constitutes continuednegligenceby an employee. The language of rule 2, "Improper useand care of company property" particularly in thiscontext, appears inapplicable to the conduct of McColley.On its face this rule appears to be aimed at employee useof company property for purposes other than that forwhich it was intended, or its care in a manner whichreflects a disregard for ordinary maintenance. McColley'sconduct would not appear to fall within the scope of thiskind of prohibition. For, contrary to the Company'scharacterization of McColley's conduct as "careless," anobvious effort to fit McColley's conduct to the rule, asnoted,McColley'sactionsinthecircumstancesrepresented at most a difference in judgment from that ofHarrison. This apparent inapplicability of rule 2 combinedwith the fact that this was the first time Harrison hadinvoked the rule for anyreason inhismore than 3 yearsas a supervisor, I find, evidences a strained effort to find abasis forissuingMcColley a major warning under theCompany's written rules and thereby cloak its real reasonfor imposing this penalty.SimilarlyHarrison's issuanceof a major warning toMcColley so that McColley would not be "careless" againisunpersuasive. In the first place regardless of howMcColley's conduct is characterized, it was not the kindof "mistake" which could be corrected by inducing greaterattentivenesstohis job, rather as indicated supra,McColley'sactionrepresentedhisjudgmentasamechanic, a judgment which as a matter of practice hewas expected to exercise. Secondly, a major warning wasan unusualdisciplinarymeasure for Harrison to take.Admittedly there have been other mechanics' "mistakes"and Harrison admitted he had given "quite a few" verbalwarnings, indeedHarrison testified to only one otherinstanceof a written warning for job performance (it isnot clear whether this was a major or minor warning) andthiswas given for "slipping in the job." Yet althoughHarrison purportedly took into consideration errors ofjudgment and althoughMcColley had never beforereceived a written notice (major or minor) for his work(there is no evidence he had ever received even a verbalreprimand for his job performance), Respondent imposedthemost severe class of warning provided by its workrulesFinally,in examiningthe Employer's alleged reason forthe discipline imposed, I note that McColley - who inthe diligent performance of his job had reported the bentbolt to Foreman Shealey a month before the accident hadinjectedany kind of urgency in the situation - wasdisciplinedin a mannerwhich puts his employment statusin jeopardy under the Company's rules, while employeeChambers- whose responsibility it was to performmaintenance during scheduled periods of downtime on themachine, time which would have permitted straighteningthe bolt- appears to have been promoted I find thisresult particularlyanomalousin light of Vice PresidentHolloday's apparent displeasure that the bolt had not beenrepaired prior to the accident. Yet there appears to havebeen no effort made by the Company to fix responsibilityapparently was also taken to shape parts so that a cover later added toprevent further damage would fit over the mechanism 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDforthesituationtheCompany found itself in onSeptember 13, a responsibility which significantly couldnot be assigned to McColley.In sum it is my conclusion that the Employer's assertedreason for the discipline of McColley does not withstandclose examination. I find rather that that issuance of amajor warning notice to McColley in the circumstancesdiscussed was because of the Company's long continuedopposition to the union representation of its employeesand McColley's past and continued support of the Union.As noted in reinstating McColley for the second time,ForemanBrownmade it clear to Harrison thatMcColley's reinstatement was undertaken only becausethe court had ordered it to do so. Harrison, who wasaware of McColley's past discharge and the Company'sopposition to the Union, was also aware that McColleycontinued his active support for the Union. In thesecircumstances, I conclude that when McColley proceededto replace the bolt on the adjustment mechanism, anoperationwhichHarrison anticipated would cause theclosedown of the Moseley Shearer for a substantialperiod of time, he recognized that this presented theCompany with an opportunity to discipline McColley.Harrison who in his testimony emphasized the time factorand that straightening the bolt just enough so that it couldbe turned (even if not fully corrected) would have beenenough, imparted no sense of urgency when discussing therepair with Chambers. Rather he told Chambers "to takehistimeand do the job right," at the same timeinstructing him to keep track of the time taken to do thejob.FurthermoreHarrisonwho had the authority todisciplineMcColley did not proceed at the time itoccurred to either reprimandMcColley or indicate thepossibility that any disciplinary action would be taken. Itwas only after Harrison had the opportunity to discuss thematter with his superior that he issued the warning notice.For reasons notedsupra,footnote 7, I conclude thatForeman Brown played an active role in that discussionand that McColley's past and continued union advocacywas thereasonfor the decision to issue a major warning.16In sum,I conclude, that the Respondent, presented witha situation in which McColley played a part and whichresulted in the loss of operational time, seized theopportunity to disciplineMcColley, not because of therole played by McColley in this matter but because ofMcColley's past and continuedunionactivityand thepotentialopportunity itpresentedforhisultimatedischarge.The Respondent's discipline of McColley forthis reason constituted a violation of Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce."For the reasons notedsupra,Idid not rind Harrison to be a crediblewitness, and do not credit his testimony thatMcColley'sunion activitieswere not a consideration in issuing him a major warning or that a similarwarning would have been issued if any other mechanic had performed thisjob asMcColley hadV. THE REMEDYIthaving been found that the Company engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act, it will be recommended that the Companycease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Itwillbe recommended that the Company withdrawthemajor warning notice issued to employee Jerry L.McColley, Sr., on September 16, 1968, and that it begiven no force or effect.In view of the Company's past history of repeatedviolations of the Act, the commission of unfair laborpracticesgenerally is to be anticipated. It will berecommended, therefore, that Respondent be required tocease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.On the basis of the foregoing findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Companyisengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.3.The Companyhas engaged in and is engaging inunfair labor practices within the meaningof Section8(a)(1) and(3) of the Act, whichunfair laborpracticesaffectcommerce within the meaningof Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the Southwire Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activity in supportof the InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO, or any other labororganization,by discriminatorily imposing disciplinaryaction on any of its employees or by discriminating in anyothermanner in regard to their hire and tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistInternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO, or any other labororganizations,tobargaincollectivelythroughrepresentativesof their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor Management Reporting andDisclosure Act of 19592.Take the following affirmative action which willeffectuate the purposes of the Act:(a)Withdraw the major warning notice issued to JerryMcColley, Sr., on September 16, 1968, and give it noforce or effect. SOUTHWIRE COMPANY555(b) Post at its plant in Carrollton, Georgia, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.18"In the event no exceptionsare filed asprovided by Section102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section102 48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes in the eventthat the Board'sOrder is enforcedby a Judgmentof a United States CourtofAppeals,thewords in the notice reading"Posted byOrder of theNationalLaborRelationsBoard"shallbe changed to read"PostedPursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcingan Order of the NationalLaborRelations Board ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within10 daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National LaborRelationsBoard an agency of the United States GovernmentWE WILL NOTdiscipline or otherwise discriminateagainst employeesto tryto discourage them or otheremployees from being or becoming members of theInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,or any other labor organization.WE WILL NOTinany other way interfere with,restrain,or coerce our employees in their right toengage in activities on behalf of the InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,or any other labor organization.WE WILLwithdraw the major warning notice issuedto Jerry McColley,Sr.,on September 16, 1968, andgive it no force or effect.All ouremployees are free to become or remain unionmembers.DatedBySOUTHWIRECOMPANY(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,730 Peachtree Street,N.E.,Atlanta,Georgia 30308,Telephone404-526-5760